Citation Nr: 1012984	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  09-11 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of right 
knee injury, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The Veteran served on active duty from June 1960 to 
March 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, 
New York.  In that rating decision, the RO denied an 
increased rating for right knee injury residuals and denied 
service connection for a right lower calf condition.  The 
Veteran filed a notice of disagreement, and during the 
course of the appeal, the RO granted service connection for 
right lower leg strain with a 10 percent rating effective in 
January 2008.  The Veteran did not disagree with the rating 
or effective date for right lower leg strain, and the only 
issue before the Board is entitlement to an increased rating 
for residuals of right knee injury.  


FINDING OF FACT

Throughout the appeal period, the right knee disorder has 
been manifested by X-ray evidence of arthritis without 
persuasive evidence of instability, recurrent subluxation, 
limited extension, or flexion limited to 30 degrees, 
including as a result of pain or functional loss.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of right knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In 
this case, the Veteran's claim for an increased rating for 
his service-connected right knee injury residuals was 
received in January 2008.  Thereafter, in a letter dated in 
February 2008, the RO notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified his duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield III), 499 F.3d 
1317 (Fed. Cir. 2007).  In a subsequent letter dated in 
October 2008, the RO provided the Veteran with detailed 
information regarding the rating criteria for pertaining to 
knee disabilities and arthritis.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  
His VA treatment records have been obtained and associated 
with his claims file, and the Veteran has also been provided 
with VA examinations to assess severity of his service-
connected disability.  The RO scheduled the Veteran for a 
requested hearing, but he later withdrew his request and 
indicated that he wished to proceed with his appeal.  He has 
not indicated that he has or knows of any additional 
information or evidence pertaining to his claim.  

Based on the foregoing, the Veteran has been notified of the 
evidence and information necessary to substantiate his 
claim, and he has been notified of VA's efforts to assist 
him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating his claim.  

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2009).  
To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v.  
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).  

Although the Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995), has held that a thorough evaluation of a 
musculoskeletal or orthopedic disability for rating purposes 
requires consideration of any functional loss due to pain, 
incoordination, weakness, or fatigability, pursuant to 
38 C.F.R. §§ 4.40, 4.45, the Court has also held that where 
a diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Potentially applicable rating criteria concerning the 
Veteran's service-connected right knee injuries include:

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)



525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009)

The intent of the Rating Schedule is to recognize painful 
motion with joint or periarticular pathology as productive 
of disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft 
tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59 
(2009).

VA General Counsel precedent opinion has held that a 
separate rating under Diagnostic Code 5010 for traumatic 
arthritis was permitted when a veteran who was rated under 
Diagnostic Code 5257 for other knee impairment (due to 
lateral instability or recurrent subluxation) also 
demonstrated additional disability with evidence of 
traumatic arthritis and a limitation of motion.  See 
VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are also 
permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).  The Court has held that disabilities may be rated 
separately without violating the prohibition against 
pyramiding unless the disorder constitutes the same 
disability or symptom manifestations.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  

A separate rating, however, must be based upon additional 
disability.  For example, when a knee disorder is already 
rated under Diagnostic Code 5257 the veteran must also have 
limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating 
for arthritis.  If the veteran does not at least meet the 
criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  

Factual Background and Analysis

In a rating decision dated in May 2007, the RO granted 
service connection for right knee injury residuals with a 
10 percent rating effective in February 2001.  The Veteran 
was informed of his appellate rights, but did not file a 
notice of disagreement with the rating or effective date.  
In January 2008, the Veteran filed an increased rating claim 
stating the current rating was not indicative of the current 
level of severity of his right knee condition.  

By way of background, service treatment records show the 
Veteran was treated for a collateral ligament injury in 
service in July 1961 with treatment over an extended period.  
Post-service records show complaints and treatment for right 
knee problems.  X-ray films taken in November 1999 showed 
degenerative changes in the right knee.  At a VA examination 
in January 2007, the Veteran described right knee injuries 
that occurred in service, and the examining physician 
related the Veteran's right knee problems to injuries in 
service and said the degenerative arthritis had come along 
as the result.  

VA medical records show that at a routine visit in 
January 2008, the Veteran complained of chronic, constant 
right knee pain, which he rated seven on a scale of ten.  It 
was noted he took Tylenol #3 as needed, and this seemed to 
help some.  On that date, the Veteran underwent an injection 
of a corticosteroid in the right knee.  The following day 
the Veteran called with reports of increased pain and slight 
swelling of the right knee.  He was advised there was 
sometimes a paradoxic pain increase due to preservative or 
irritant effect of the injection that usually resolved in 24 
to 36 hours.  

At a VA general medial clinic in April 2008, it was noted 
that the Veteran said he felt his right knee disability 
might be getting worse over time.  It was noted he had 
received an injection of Depo Medrol in his knee in 
January 2008 and reported increased pain for several days 
following the injection.  He said that once the pain settled 
down, he had felt better for several months.  At the 
April 2008 visit, the Veteran reported his right knee felt 
unstable at times and he said he quickly transferred his 
weight to the other leg.  He said he had been advised by his 
private orthopedic surgeon that he should have a knee 
replacement.  On examination, the right knee had a small 
effusion.  Collateral ligaments seemed stable, flexion and 
extension were not painful, and there was no crepitus.  The 
physician said there was full range of motion of the right 
knee.  


At a VA orthopedic examination in May 2008, the Veteran 
reported right knee pain since injury in service and said 
the pain had increased over the past three to four years, 
most recently symptoms had increased over the past four to 
five months with pain more often and his right leg giving 
way more often.  At the examination, the Veteran's 
complaints of the right knee included constant dull pain, 
weakness, stiffness, swelling, redness, instability or 
giving way, locking, fatigability, and lack of endurance.  
He reported flare-ups occurred every other day and increased 
his pain severity to an eight out of ten and lasted 
approximately 15 to 30 minutes.  He said he would then 
develop a streak of sharp pain lasting a couple of minutes, 
then turning into a gnawing discomfort.  He reported that he 
took Aleve daily and occasionally Tylenol with codeine or 
oxycontin rarely.  He said he could walk no more than 15 
minutes before he had to sit down, he was limited in 
household tasks and stairs, and had to use extreme caution 
getting into and out of the shower.  

On objective examination, it was noted Veteran exhibited an 
antalgic gait favoring the right leg.  There was no swelling 
or erythema of the knee, and no redness, warmth or effusion.  
There appeared to be a moderate varus deformity of the right 
leg with approximately 10 degrees of deformity.  There was 
right knee flexion to 115 degrees out of 140 degrees, with 
pain at 115 degrees and zero degrees.  There was extension 
to zero degrees, out of zero degrees, with pain at zero 
degrees.  After three repetitive ranges of motion, the 
Veteran maintained the stated ranges of motion without any 
additional limitations of functional impairments.  There was 
no instability.  There was some crepitus with movement 
throughout range of motion.  The examiner noted that 
April 2008 X-rays showed severe osteoarthritis of the right 
knee and showed joint effusion and evidence of calcified 
loose body within the right knee.  The diagnosis was severe 
osteoarthritis right knee.  

VA treatment records show that in June 2008 and 
November 2008 the Veteran received repeat steroid 
injections, Depo Medrol, into his right knee.  In 
November 2008, it was noted the Veteran had been advised 
that currently he had bone upon bone to the right knee joint 
and had been advised to have a joint replacement.  On 
examination, there was severe eburnation of the right knee 
joint with varus deformity at 30 degrees.  There was no 
effusion, and anterior and collateral ligaments were intact.  
The assessment was severe osteoarthritis right knee joint.  

At an October 2009 VA examination pertaining to the 
Veteran's claim for service connection for his right lower 
calf condition, it was noted that he had been receiving 
cortisone injections every three months for his right knee 
condition.  Reported right knee symptoms were giving way, 
instability, pain, incoordination, decreased speed of joint 
motion, swelling, moderate, daily flare-ups with duration of 
hours, and walking as the precipitating activity.  The 
Veteran said he would lean on the left to take weight off 
the right knee.  Right knee examination findings included 
bony joint enlargement, crepitus, deformity, tenderness, 
crepitation, and grinding.  As to patellar abnormality, the 
examiner said there was subpatellar tenderness.  There was 
flexion of the right knee from zero to 130 degrees, and the 
examiner said there was objective evidence of pain with 
active motion on the right side.  There was right knee 
extension to zero degree.  There was objective evidence of 
pain following repetitive motion.  X-ray films revealed 
severe osteoarthritis of the right knee.  In stating his 
rationale for an opinion concerning right lower leg strain, 
the examiner noted the Veteran's severe arthritis of the 
right knee was inoperable at that time and he demonstrated 
an abnormal gait with his right foot deviated medically 
resulting in undue stress on the lateral aspect of his lower 
leg as a result of that arthritic joint.  

A close review of the record reveals no distinct period 
during which the criteria for the next higher (20 percent) 
rating were met for the Veteran's service-connected right 
knee disability.  Although the Veteran has claimed 
instability of his right knee, this has not been shown in 
treatment records or at VA examinations.  With consideration 
of the evidence outlined above, the Board therefore finds 
the Veteran's right knee disability has been manifested by 
X-ray evidence of arthritis without evidence of lateral 
instability, recurrent subluxation, limited extension, or 
flexion limited to 30 degrees, including as a result of pain 
or functional loss.  Entitlement to a rating in excess of 
10 percent for the Veteran's right knee disability therefore 
must be denied.  

The Board has considered alternative rating criteria but has 
determined that none would result in a higher rating for the 
Veteran's right knee disorder.  Throughout the period of 
appeal, there is no evidence of flexion of the right knee 
being limited to 30 degrees as is required for a 20 percent 
rating under Diagnostic Code 5260.  There is also no 
evidence of extension of the right knee being limited to 
15 degrees as is required for a 20 percent rating under 
Diagnostic Code 5261.  Likewise, there is no evidence of 
moderate recurrent subluxation or lateral instability so as 
to merit a 20 percent rating under Diagnostic Code 5257.

Additionally, the medical evidence does not demonstrate any 
ankylosis (Diagnostic Code 5256), removal of semilunar 
cartilage (Diagnostic Code 5258), impairment of the tibia 
and fibula (Diagnostic Code 5262), or genu recurvatum 
(Diagnostic Code 5263).  Therefore, these diagnostic codes 
are inapplicable in this case.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

Finally, the Board has also considered whether referral for 
extra-schedular consideration is suggested by the record.  
In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's 
level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the Rating 
Schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In the case at hand, there is no objective evidence that the 
disability picture presented is exceptional or that 
schedular criteria are inadequate.  The Board finds there is 
no evidence of any unusual or exceptional circumstances, 
such as marked interference with employment or frequent 
periods of hospitalization related to his right knee 
disorder that would take the Veteran's case outside the norm 
so as to warrant the assignment of an extraschedular rating 
during the appeal period.  Although the Veteran has reported 
that his right knee disability interferes with his work 
managing rental properties because that work requires him to 
do a lot of "leg work" and he has problems with stairs, 
there is simply no objective evidence showing that the right 
knee disorder has alone resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
10 percent rating).  The Veteran's impairment is 
contemplated by the schedular rating assigned. 


ORDER

A rating in excess of 10 percent for residuals of right knee 
injury is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


